UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                4/28/21


United States of America,


               -v-                                                     15-CR-95 (AJN)

Tambobwe Moore,                                                            ORDER

                               Defendant.


ALISON J. NATHAN, District Judge:

       A status conference on alleged violations of supervised release is scheduled to take place

on April 29, 2021 at 11 a.m. If the Defendant consents to proceeding remotely, it shall take

place as a videoconference proceeding using the Microsoft Teams videoconference platform.

       The Court will separately provide the parties with instructions for accessing this platform.

The parties are advised that they may need to download software to use the platform’s

videoconferencing features.1 Participants are directed to test their videoconference setup in

advance of the conference -- including their ability to access the link that was sent to them.

Defense counsel shall assist the defendant in testing his videoconference capability so that the

defendant can participate by videoconference if that is feasible.

       Users who are unable to download the Microsoft Teams application may access the

meeting through an internet browser. Downloading the Teams application is highly

recommended because participants who access the Teams meeting using an internet browser may

only be able to view one participant at a time.




1
 See Microsoft, Download Microsoft Teams (last visited April 27, 2021),
https://www.microsoft.com/en-us/microsoft-365/microsoft-teams/download-app.
        When you successfully access the link, you will be placed in a “virtual lobby” until the

conference begins. Participants should also ensure that their webcam, microphone, and headset

or speakers are all properly configured to work with Microsoft Teams. For general guidelines

for participation in remote conferences, visit https://nysd.uscourts.gov/covid-19-coronavirus.

       IT IS ORDERED that members of the public may access the conference’s audio by

dialing 917-933-2166 and entering conference ID number 864-430-410#.


       SO ORDERED.

Dated: April 28, 2021
       New York, New York

                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
